Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Declaration

The Declaration under 37 CFR 1.132 filed 10/8/2021 is insufficient to overcome the rejection of claims 35-43 and 49 based upon Liberman as set forth in the last Office action because:  the statements in the affidavit fail to persuade the Examiner that the claimed invention is novel over the prior art. For a complete explanation please see the “Response to Arguments” section at the end of the action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 49 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“the residual permeate outlet” lacks antecedent basis in the claims.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 35-43 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Liberman (US Pub. No. 2007/0246425).

	Claims 35: Liberman teaches a method for cleaning a semi-permeable membrane in a pressure retarded osmosis module, the method comprising:
providing a pressure retarded osmosis module comprising: 
an enclosure, the enclosure comprising a semi-permeable membrane with a feed side and a permeate side, with foulant located on at least the permeate side (Figure 3), 
a raw saline solution having an osmotic pressure POr at a gauge pressure PGr for entering the feed side of the semi-permeable membrane [0011], 

wherein at least part of a permeate penetrates from the permeate side of the semi-permeable membrane to the feed side according to a net driving pressure defined by a balance of pressures PGr, POr, POp and PGp (Fig. 3)[0016, 0043], 
wherein a remainder of the permeate exits as a residual permeate stream from the permeate side of the semi-permeable membrane via an outlet [0064](Fig. 3, 28), 
wherein the raw saline solution and the penetrated permeate exits as a residual brine stream from the feed side of the semi-permeable membrane via a residual brine outlet (Fig. 2, 26)[0065] 
applying, at least periodically, a plurality of directional pressure strokes PGp or PGr directed from at least one of the permeate stream or the residual brine stream to the feed side of the semi-permeable membrane [0012-0016, 0023, 0043, 0095],
applying a pulsed-flow regime in the at least one of the permeate stream or the residual brine stream, thereby increasing shearing force for enhancing evacuation of the foulant [0012-0016, 0023, 0043, 0095].
Liberman teaches that applying the gauge pressure towards the feed side (i.e. from the permeate side) results in separating the accumulated foulant from the membrane surface [0016]. Liberman does not teach that the pulsating gauge pressure application results in mechanical shaking of the semi-permeable membrane for detachment of the foulant. 
However, the application of pulsating gauge pressure [0023, 0043, 0094, 0095] is the same action that results in shaking of the membrane in the instant disclosure. It is understood that applying increased gauge pressure in a pulsating manner to the permeate side of the membrane 
Liberman does not teach exact timing of the pulses applied.
However, Liberman teaches that the pressure is alternated “from time to time”. It is clear that the exact amount of time of the pulses is a result effective variable that would be routinely optimized by the operator depending on the amount and type of foulant. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Liberman et al. do not teach that the module is a pressure retarded osmosis module.
However, Liberman et al. teach that the method can be used to cleaning other nanofiltration and ultrafiltration membrane and any type of energy recovery devices [0121].
One of ordinary skill in the art at the time of the invention would have found it obvious to try Liberman et al.’s method on a pressure retarded osmosis module because pressure retarded osmosis modules fall under the other types of membranes suggested for cross use, therein providing a reasonable expectation of success, and applying a known technique to a known device for improvement to yield predictable results is obvious. 
Claim 36: Liberman et al. teach wherein the plurality of directional pressure strokes is provided by one or more of: 
a first generator of pressure strokes installed in the residual brine stream, the first generator of pressure strokes configured to release, and stop releasing, the residual brine stream [0023, 0031, PC5]; and 

Claim 37: Liberman et al. teach periodically feeding an Additional Solution (AS) having an osmotic pressure POs into the feed side of the semi-permeable membrane, the osmotic pressure POs being less than the osmotic pressure POr of the raw saline solution, thereby creating a net driving pressure that is opposite to pressure retarded osmosis, thereby inducing a reverse osmosis (RO) process to create backward flow of permeate towards the feed side of the semi-permeable membrane, thereby lifting the foulant and enhancing evacuation of the foulant [0024].
Claim 38:  Liberman et al. teach periodically feeding an Additional Solution (AS) having an osmotic pressure POs into the permeate side of the semi-permeable membrane, the osmotic pressure POs being greater than the POp, thereby creating a net driving pressure that is opposite to pressure retarded osmosis, thereby inducing a reverse osmosis (RO) process to create backward flow from the feed side of the semi-permeable membrane to the permeate side, thereby lifting the foulant from the permeate side and enhancing evacuation of the foulant [0098].
Claim 39: Liberman et al. teach a pulse generator configured to pump in or discharge from an inlet/outlet of the permeate stream [0029, 0075, 0088].
Claim 40: Liberman et al. teach periodic alternation between pump in of the inlet and/or the outlet of the permeate stream and residual permeate discharge from the permeate side of the semi-permeable membrane [0094, 0096].
Claim 41: Liberman et al. teach wherein the generator is configured to at least periodically pump the permeate simultaneously into the inlet of the permeate stream and the 
Claim 42: Liberman et al. teach synchronizing the PGp and the PGr to create a pressure that is opposite to pressure retarded osmosis, thereby inducing a reverse osmosis (RO) process to create flow towards the permeate side of the semi-permeable membrane, thereby lifting the foulant and enhancing evacuation of the foulant [0100-0105].
Claim 43: Liberman et al. teach a piston used in the permeate storage tank [0037].
Claim 49: Liberman et al. teach closing the permeate valves in the outlets (Fig. 4, 61A and 63A) for cleaning [0081-0082, 0089]. They teach that the cleaning occurs from “time to time” [0094]. The exact amount of time of the pulses is a result effective variable that would be routinely optimized by the operator depending on the amount and type of foulant. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Response to Arguments

Applicant's arguments filed 10/8/2020 have been fully considered but they are not persuasive.
The affidavit traversing the rejections is considered but not persuasive.
In response to section 5 of the Affidavit, the Examiner understands that PRO and RO are different processes and understands the difference between the processes. 

While the PRO and RO processes may have different intended uses, this does not change the fact that fundamentally PRO and RO processes use a membrane wherein fouling accumulates on the membrane and said foulant must be removed to maintain separation efficiency and membrane integrity.
The Inventor states in section 8 that in the RO process, permeate and salt flow in the same direction and provide a diagram showing as much. However, in the RO process, salt does not penetrate the RO membrane from the feed to the draw side. Water permeates the membrane from the high concentration feed to the draw side under applied pressure. This is the fundamental operation of Reverse Osmosis. See the image below, cited from Owusu-Agyeman, Isaac. (2012). Systems for ammonium concentration for further removal in the partial nitritation/anammox technology.

    PNG
    media_image1.png
    365
    622
    media_image1.png
    Greyscale
 

The Inventor argues the frequency of RO treatment versus PRO. This is not a requirement of the claim. The claim recites that the pulsed-regime is applied for up to 120 seconds but does not require that this happen “every 20-120 seconds with a short pulse duration of 1-3 seconds”. There is also no evidence supporting the Inventors’ assertion that the RO process “requires cleaning every few weeks, with cleaning taking a few hours.”
The method claimed is directed to “a method for cleaning a semi-permeable membrane…”. The intended use of the module that is to be cleaned, i.e. in a “pressure retarded osmosis” process, is not critical to the method of cleaning the membrane module. 
As claimed, the method simply requires applying pressure strokes to “at least one of the permeate stream or the residual brine stream” which simply allows for applying the pressure strokes to either side of the membrane.
The pulses result in shaking of the membrane, resulting in detachment of the foulant. 
Liberman teaches said cleaning method for cleaning a membraned intended for use in an RO process. 
Fundamentally, both RO and PRO use a membrane to treat a liquid.
Both processes result in membrane fouling.
Both processes require membrane cleaning or fouling removal to increase use of the membrane and prevent membrane damage.
While the prior art does not specifically teach applying pulses to the membrane in the PRO module/process, one of ordinary skill in the art would have found it obvious to try using a well-known method of cleaning fouling off a membrane to clean and reduce fouling in the PRO module/process.

The well-known universal nature of membrane vibrating/shaking to reduce fouling is further exemplified by Liberman’s statement that the method could be applied to clean any other type of membrane [0121], wherein membranes used in PRO are reverse osmosis membranes (which is taught by Liberman) and nanofiltration membranes (see Applicant’s Remarks page 12, para. 2).
The Inventor argues that the claimed invention results in a process that makes PRO “commercially-available technology” which is supported by the cited “large grant for testing the invention”. This does not show commercial success or availability. The cited grant simply states that the process is of interest. There is no evidence of commercial success in practice.
Further, the grant excerpt actually supports the Examiner’s position.
The Grant states that “EP 2,986,849 describes how traditional RO membranes…can be used in PRO systems, using a valve system not unlike the one used for pulse flow operation”. 
This is exactly the Examiner’s point. The membrane structure/module is the same – regardless of the intended use for specific separation process. Applying pulses to a membrane for cleaning purposes to dislodge foulants is also well-known. Liberman explicitly teaches that said method for dislodging foulants can be used to clean other types of nanofiltration and ultrafiltration membranes [0121]. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON GIONTA FITZSIMMONS whose telephone number is (571)270-1767.  The examiner can normally be reached on M-F 7:00 am - 11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


ALLISON FITZSIMMONS
Primary Examiner
Art Unit 1778



/ALLISON G FITZSIMMONS/            Primary Examiner, Art Unit 1778